Citation Nr: 0420299	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-00 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant-Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 4, 1971 to 
October 29, 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the benefit 
sought on appeal.  The Board first considered this appeal in 
April 2001 and remanded the claim to the RO for additional 
development and compliance with the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)).  The RO completed all requested 
development, but continued the denial of benefits sought.  
Accordingly, this matter is properly returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a verified inservice stressor 
upon which to predicate the current diagnosis of post-
traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or as a 
consequence of active service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an inservice stressor; and, credible supporting evidence 
that the claimed inservice stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).

The evidence of record reveals that the veteran entered 
active service with the United States Air Force on October 4, 
1971.  He was counseled on October 14, 1971, regarding his 
assignment to a program to improve his physical condition.  
It was specifically noted in the counseling documents that 
this assignment was not a form of punishment.  On October 15, 
1971, however, the veteran reported that he had a personal 
problem and three days later he was referred to a narcotics 
officer.  On October 20, 1971, a narcotics officer reported 
that the veteran had related smoking marijuana once a week 
from 1970 through September 1971, and taking LSD ten times 
from May 1971 to September 1971.  An immediate discharge was 
recommended and on October 22, 1971, a commanding officer 
formally recommended discharge based on the report of the 
narcotics officer.  The veteran received an honorable 
discharge on October 29, 1971.

The veteran's service medical records include an entrance 
examination dated in August 1971, reflecting no psychiatric 
disability, and a discharge examination dated in October 
1971, reflecting no psychiatric disability.  The discharge 
examination report does not contain any reference to physical 
evidence of an assault nor any complaints of physical 
disability and/or injury.  There is no record of any 
complaints of or treatment for physical injuries during the 
veteran's brief period of active service.  Additionally, 
records were sought from the Lackland Air Force Base Police 
and the 37th Security Forces Squadron to determine if any 
complaints of a physical altercation were made and there was 
no information found with respect to this veteran.

The veteran asserts that he was assaulted by three fellow 
servicemen while assigned to the program for improvement of 
physical condition, that he reported a severe beating to his 
commanding officer and/or sergeant as well as to a physician, 
and that he decided to say he took drugs as a quick way out 
of the service even though it was not true because he feared 
for his life.  The veteran also asserts that he did not 
relate the inservice incident to anyone until approximately 
twenty years later when he began treatment for alcohol 
dependence.  

The veteran's mother and minister submitted statements 
reflecting that the veteran had no psychiatric problems prior 
to service, that he came back from his short stay in the 
service sad and then angry, and that he began abusing 
alcohol.  The veteran and his wife testified before an RO 
hearing officer that the veteran was depressed and began 
abusing alcohol after service, that the veteran had violent 
nightmares, and that he was currently treated for post-
traumatic stress disorder at VA medical facilities.  The 
hearing testimony is somewhat contradictory about the use of 
illegal drugs in that the veteran stated at one point that he 
did not use any drugs prior to service, but then stated that 
he tried marijuana at some point.

Records from the Social Security Administration reflect that 
the veteran injured his back and knee in a workplace accident 
in 1990 and was awarded disability benefits by the agency.  
In June 1994, the veteran underwent psychological 
consultative examination in conjunction with a review of his 
disability claim and related being depressed since his fall 
and ultimate physical disability.  Axis I diagnoses of 
recurrent major depression and alcohol abuse were rendered.

Treatment records reflect that the veteran began treatment 
with a VA social worker in 1999 and related being severely 
beaten during basic training.  He participated in inpatient 
treatment in November and December 1999 and Axis I diagnoses 
of chronic post-traumatic stress disorder, dysthymia, 
recurrent major depression, panic disorder with social 
phobia, and history of alcohol dependence were rendered.  In 
May 2002, the veteran's treating VA social worker opined that 
the veteran's emotional and psychological responses when 
describing the alleged inservice beating convinced him that 
the veteran believed he was in a life-threatening situation 
at that time.  The social worker acknowledged that there was 
no evidence in the record that such an event had occurred 
during service.

In February 2004, the veteran underwent VA examination by a 
psychologist and again related being beaten during service.  
The examiner noted that the veteran was fully cooperative and 
gave no reason to doubt the information provided.  
Accordingly, the examiner opined that assuming that the 
incident described had occurred, there was a nexus between 
that incident and current post-traumatic stress disorder 
symptomatology.  An Axis I diagnosis of post-traumatic stress 
disorder was rendered and a Global Assessment of Functioning 
score of 45 was assigned.

The veteran reported in April 2004 that he did not have any 
additional information to submit.  He again stated that he 
was beaten during service, that he said he used drugs simply 
to get out of the service, and that he never reported the 
alleged incident to base police.

Given the evidence as outlined above, the Board finds that 
although the veteran has a current diagnosis of post-
traumatic stress disorder and medical professionals have 
found the veteran to be credible in relating the occurrence 
of an inservice incident, the veteran does not have a 
verified inservice stressor upon which to predicate the 
current diagnosis of post-traumatic stress disorder.  His 
service personnel records reflect only that he made a request 
for counseling one day after being assigned to the fitness 
improvement program, that he related using drugs, and that he 
was recommended for discharge.  There is no indication that 
the veteran presented with physical evidence of a "severe 
beating."  Service medical records are void of any mention 
of signs of physical abuse notwithstanding the fact that a 
discharge examination was performed only thirteen days after 
the alleged incident.

Post-service medical records reveal that the veteran's first 
complaints of psychiatric impairment were following a 
workplace accident that resulted in physical impairment and 
the statements were made in conjunction with securing the 
continuation of Social Security Administration benefits.  
Specifically, the veteran related being depressed as a result 
of the workplace accident and made no reference to an 
inservice injury.  

Consequently, following a complete review of the evidence of 
record, the Board does not find corroborating evidence for 
the veteran's assertion that he was assaulted during service.  
Yes, his VA treating social worker and an examining 
psychologist have not found evidence in his delivery to doubt 
his motives in asserting that he was assaulted during 
service, but those opinions do not address the veteran's 
assertion to a consultative examiner while going through the 
process of continuing his disability benefits with the Social 
Security Administration that he had been depressed since his 
workplace accident.  Furthermore, those individuals have not 
addressed the veteran's assertion that he told a rather 
damaging untruth just to seek his desire of a discharge from 
service in 1971.  Thus, because this record portrays an 
individual whose story changes with each attempt to attain 
different things, the Board cannot accept the uncorroborated 
assertion that he now has a mental disability due to an 
inservice event.  Accordingly, entitlement to service 
connection for post-traumatic stress disorder is denied.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claim here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in September 1999, long before 
the VCAA was enacted, and the VCAA notice was given to the 
veteran in July 2003.  Fortunately, the Court acknowledged in 
Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.   

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in July 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The July 2003 letter stated that (1) the 
evidence needed to substantiate the veteran's claim was, 
among other things, that the veteran currently had a 
disability as a result of an inservice injury or disease, (2) 
VA would obtain relevant records from any Federal agency and 
relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  The 
Board notes that although the Court in Pelegrini I and again 
in Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  
Moreover, under the circumstances of this case - including 
the RO decision appealed, the statement of the case and 
supplements thereto, and the letters requesting alternative 
sources be identified to corroborate the alleged inservice 
assault - the veteran had been provided with abundant 
information concerning the reasons why the evidence of record 
does not support his claim, and what type of evidence would 
be needed to provide a basis for a grant of the benefit 
sought.

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on the claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to the 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the veteran sufficient, but the 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him a physical examination, 
and requesting that a medical opinion be rendered as to the 
possible nexus between an inservice event and a current 
psychiatric diagnosis.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
In fact, the veteran indicated in April 2004 that he did not 
have any additional evidence to submit.  Furthermore, the 
veteran and his wife testified before an RO hearing officer 
in February 2000, and the veteran specifically withdrew his 
request for a hearing before the Board in February 2001.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



